DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on November 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lehua Wang on July 28, 2022.

The application has been amended as follows: 

In the claims:

18. [[A]] The memory device of claim 19, 






wherein each respective voltage driver in the first voltage drivers and the second voltage drivers is of depletion type.

19.  A memory device, comprising:
a controller;
first wires configured in parallel in a first layer of an integrated circuit die;
second wires configured in parallel in a second layer of the integrated circuit die;
an array of memory cells configured between the first layer and the second layer, wherein each respective memory cell in the array is at a cross point of one of the first wires and one of the second wires;
first voltage drivers connected to the first wires respectively; and
second voltage drivers connected to the second wires respectively;

wherein when powered by a positive power voltage relative to the ground, the respective voltage driver is configured to drive a second de-selection voltage in response to the control line receiving a second voltage but a positive selection voltage in response to the control line receiving a fourth voltage.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the respective voltage driver is configured to:
transition between driving in a first polarity using a negative power voltage relative to ground and driving in a second polarity using a positive power voltage relative to the ground;
drive, in the first polarity, a first de-selection voltage in response to the control line receiving a first voltage but a negative selection voltage in response to the control line receiving a third voltage; and
drive, in the second polarity, a second de-selection voltage in response to the control line receiving a second voltage but a positive selection voltage in response to the control line receiving a fourth voltage in combination with the other limitations thereof as is recited in the claim. Claims 2-9 depend on claim 1.

Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of 

transitioning, by a voltage driver connected to a memory cell, between driving in a first polarity using a negative power voltage relative to ground and driving in a second polarity using a positive power voltage relative to the ground;
driving, by the voltage driver in the first polarity to the memory cell, a first de-selection voltage in response to a control line receiving a first voltage but a negative selection voltage in response to the control line receiving a third voltage; and
driving, by the voltage driver in the second polarity to the memory cell, a second de-selection voltage in response to the control line receiving a second voltage but a positive selection voltage in response to the control line receiving a fourth voltage in combination with the other limitations thereof as is recited in the claim. Claims 11-17 depend on claim 10.

Regarding claim 19: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of 
when powered by a negative power voltage relative to ground, the respective voltage driver is configured to drive a first de-selection voltage in response to a control line receiving a first voltage but a negative selection voltage in response to the control line receiving a third voltage; and
wherein when powered by a positive power voltage relative to the ground, the respective voltage driver is configured to drive a second de-selection voltage in response to the control line receiving a second voltage but a positive selection voltage in response to the control line receiving a fourth voltage in combination with the other limitations thereof as is recited in the claim. Claims 18 and 20 depend on claim 19.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827